Citation Nr: 1128940	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant or Claimant) and his spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied an increased (compensable) rating in excess for service-connected bilateral hearing loss.  The February 2007 rating decision did not address the question of extraschedular rating for the Veteran's service-connected bilateral hearing loss.

The Veteran appeared and testified at a personal hearing in August 2008 before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript of the hearing has been added to the record.

In October 2008, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the referral of the Veteran's claim for an increased (compensable) rating for service-connected bilateral hearing loss to the Director of VA's Compensation and Pension Service for extraschedular consideration.  In April 2009, the Director of VA's Compensation and Pension Service (Director) issued a decision, finding that the evidence did not warrant an extraschedular rating for bilateral hearing loss.  In June 2009, the AMC issued a Supplemental Statement of the Case (SSOC) and returned the case to the Board for further appellate consideration, as requested by the Board in the October 2008 remand.  As the AMC complied with the October 2008 remand directives regarding the evaluation of the Veteran's hearing loss disability, the Board will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



FINDINGS OF FACT

1.  In February 2007, VA audiology testing revealed an average 44 decibel loss, with a speech recognition score of 88 percent, in the right ear (level II); and an exceptional pattern of hearing impairment with an average 61 decibel loss in the left ear (level IV).

2.  The manifestations of the Veteran's service-connected bilateral hearing loss disability present such an exceptional disability picture with marked interference with employment as to render impractical the application of the regular schedular standards.

3.  For the entire rating period under appeal, the Veteran's hearing loss disability creates difficulties beyond that contemplated by the schedular rating criteria that more nearly approximate the degree of impairment contemplated by a 10 percent disability rating.   


CONCLUSION OF LAW

For the entire rating period under appeal, the criteria for a 10 percent, but no greater than 10 percent, rating for bilateral hearing loss on an extra-schedular basis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in December 2006 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  Also, as will be detailed following, the RO provided the Veteran with a VA audiology examination in February 2007.  As the VA audiology examination report was written after an interview with the Veteran and contained specific findings indicating the nature of the Veteran's hearing loss disability, the examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2010).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2010).

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2010).

Schedular Rating Analysis

After a review of the evidence, the Board finds that the criteria for an increased (compensable) rating on a schedular basis for the Veteran's service-connected bilateral hearing loss disability are not met or more nearly approximated for the entire rating period of appeal.  The Board has applied the schedular criteria used for evaluating hearing loss to the findings from the VA hearing examination conducted in February 2007.  In doing so, the Board found that the test did not include results indicating a compensable level of hearing loss on a schedular basis.

The February 2007 VA audiology examination report revealed an average right ear puretone decibel loss of 44 with speech recognition of 88 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.85, Table VI.  In the left ear, the pure tone threshold at 1,000 Hertz was 25 decibels and the puretone threshold at 2,000 Hertz was 70 decibels, and the average left ear hearing loss was 61.  This corresponds to a numeric designation of Level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VIa (utilized for exceptional patterns of hearing impairment).  These combined numeric designations result in a rating of zero percent (noncompensable) under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

In this case, application of the certified audiological test results to the applicable rating criteria produce a noncompensable (zero percent) rating on a schedular basis.  Accordingly, a compensable schedular rating for the Veteran's bilateral hearing loss is not warranted for any period of rating appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Rating

The Board has considered whether an extraschedular rating is warranted for the Veteran's bilateral hearing loss disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

As noted in the Introduction, in October 2008, the Board referred the Veteran's claim to the Director of the Compensation and Pension Service (Director) to allow the Director to determine whether the Veteran's disability picture required the assignment of an extraschedular rating.  In April 2009, the Director issued a decision, finding that an extraschedular rating was not warranted for bilateral hearing loss.  The Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009).

Briefly reviewing the evidence of record, in a December 2006 statement, the 
Veteran's spouse wrote that she had observed progression of the Veteran's hearing loss that now included difficulty recognizing when people speak, and difficulty hearing the television and radio, including that the Veteran required a high volume to hear the television.

At the February 2007 VA audiological examination, the veteran reported an increase in bilateral hearing loss disability.  As noted above, the audiometric testing revealed mild to moderately severe hearing loss disability and also reflected impairment of speech recognition in each ear.  At a 2007 VA Agent Orange examination, the Veteran reported experiencing progressively decreasing bilateral hearing loss, and that he had been prescribed hearing aids three years prior to the examination.

In a letter received in March 2007, the Veteran wrote that his hearing loss disability had worsened in severity.  The Veteran stated that the February 2007 VA audiology test results with all background noise removed did not reflect the realistic environment in which he functioned daily, which included unfiltered background noise that interfered with his ability to hear and discriminate sounds.  He also indicated that he had been issued hearing aids by VA.  

At the August 2008 Board personal hearing, the Veteran testified that, where there is any background noise, he had difficulty understanding words in conversation and listening to the television.  The Veteran indicated that his hearing loss had noticeably worsened in the last couple of years.  The Veteran stated that he wore hearing aids in both ears, and had amplification on his home phone; however, he testified that the phone amplification caused his hearing aids to whistle.  The Veteran indicated that he had difficulty figuring out the direction from which noises were coming while driving and had difficulty understanding conversation where there was background noise, such as in a restaurant.

During the August 2008 Board personal hearing, the Veteran's wife testified that she had to repeat herself for the Veteran to be able to understand her.  She indicated that the Veteran did not hear well while driving a car.  As the Veteran could not drive long distances due to his hearing difficulties, the Veteran's wife stated that she had to drive often.  The Veteran's wife also indicated that she took telephone calls for the Veteran because the Veteran frequently misunderstood telephone conversation.

Turning to the first step of the extraschedular analysis, having reviewed the evidence of record for the entire rating period under appeal, the Board finds that the evidence of record is sufficient to render impractical the application of the regular schedular standards utilized to evaluate the severity of the hearing loss disability.  The Board notes that the lay evidence specifically indicates that, with normal background noise, the Veteran's hearing loss disability impairs his daily functional ability to hear normal conversation, to understand conversation either on the telephone or in public, to hear sounds while driving, and to discern noise direction.

Turning to the second step of extraschedular analysis, the Board finds that the evidence is in equipoise as to whether the Veteran's exceptional disability picture exhibits an additional related factor, specifically "marked interference with employment."  At the August 2008 Board personal hearing, the Veteran reported that he was currently retired.  He stated that he used to work in carpentry, either running his own business or acting in a supervisory capacity.  The Board notes that the Veteran and his wife have presented credible lay evidence indicating that his hearing is impaired by normal background noise.  As a result, he has difficulty engaging in normal conversation or understanding conversation on the telephone.  The Board notes that the ability to understand conversation sufficient to use the telephone is an essential skill required for entrepreneurs.  Moreover, in order to supervise others, one must be able to discuss matters with them.  As the Veteran worked in the carpentry field, the Board notes that the Veteran would be working in areas with levels of noise much greater than that of normal conversation.  The Board notes that being in such areas would cause the Veteran great difficulty as loud noises interfere with the Veteran's hearing aids.  Therefore, the Veteran's hearing loss would make it difficult for the Veteran to supervise others at a work site.  As the evidence is in equipoise as to whether the Veteran's service-connected hearing loss would markedly interfere with the ability to perform his job duties, the Board finds that the service-connected hearing loss symptomatology would be sufficient to cause marked interference with the Veteran's employment.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hearing loss has resulted in marked interference with employment.  

As noted above, in April 2009, the Director issued a decision, finding that the evidence did not warrant an extraschedular rating for the Veteran's bilateral hearing loss.  In reviewing this decision, the Board notes that, although the Director reported that the Veteran's wife talked on the telephone for the Veteran, the Director did not comment on how the inability to use a telephone or to understand others in normal background noise would affect the Veteran's ability to work.  As stated above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected hearing loss causes marked interference with employment, and would make it difficult for the Veteran to return to his former occupation and position.  Therefore, the Board finds that, with the resolution of reasonable doubt, the evidence has satisfied the first two steps of extraschedular analysis.  

Finally, the Board finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 10 percent, but no greater than 10 percent, for bilateral hearing loss.  The Board notes that the Veteran uses hearing aids in both ears and has difficulty with conversations and driving.  
Moreover, in reviewing the medical evidence, the Board notes that the February 2007 VA audiology examination report revealed an average hearing loss corresponding to a numeric designation of Level II hearing in the right ear and Level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI, Table VIa.  These combined numeric designations result in a schedular rating of zero percent (noncompensable) under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII.  Yet, the level IV numerical designation for hearing in the left ear was based on the Veteran's average left ear hearing loss, measured by puretone threshold readings, of 61 decibels.  38 C.F.R. § 4.85, Table VI, Table VIa.  The Board notes that the Veteran's average left ear hearing loss of 61 decibels nearly approximates the 63 decibels that correspond to a level V numerical designation and so almost met the criteria for a schedular rating of 10 percent under Diagnostic Code 6100.  

In assigning the extraschedular rating in this case, and in taking note of the schedular rating criteria as some guidance for the level of impairment of function for which compensation for hearing loss should be granted, the Board also notes and has applied VA's general rating principles that urge recognition of the actual impairment caused by a service-connected disability.  See 38 C.F.R. § 4.20 (2010) (diagnosed conditions not listed in the rating schedule will be rated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous); 38 C.F.R. § 4.21 (rating regulations do not require that all cases show all findings specified by the Rating Schedule, but is important to show the disability and to coordinate rating with impairment of function).  

Although the Veteran's hearing loss affects his ability to converse and drive, the Board notes that the Veteran is still able to drive short distances and perform normal activities of daily living.  Moreover, the Veteran's hearing loss symptomatology is not nearly as severe in areas free of background noise.  Therefore, the Board finds that a higher rating, such as 30 percent, in not warranted to recognize the level of occupational impairment caused by the Veteran's hearing loss.  

As the Veteran experiences some difficulty with common activities, such as driving and talking on the telephone, due to his hearing loss symptomatology, and the Veteran's hearing loss symptomatology very closely approximates that required for a 10 percent schedular rating under Diagnostic Code 6100, the Board finds that, for the entire rating period under appeal, the Veteran is entitled to a 10 percent, but no greater than 10 percent, rating for bilateral hearing loss on an extraschedular basis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.321.


ORDER

For the entire rating period under appeal, a rating of 10 percent, but no greater than 10 percent, for service-connected bilateral hearing loss on an extraschedular basis is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


